Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion for stay granted, with ten dollars costs, upon condition that appellants file in the office of the clerk of the county of Kings an undertaking, to be settled in this court on two days’ notice, which undertaking, in addition to securing the payment by these appellants of the costs of the appeal, not exceeding five hundred dollars; the amounts awarded against appellants at Special Term and in this court by way of costs and extra allowances, and the payment by the Irving Bank-Columbia Trust Company of the sum awarded against it by the judgment appealed from, shall, as well, secure the payment by appellants of any further sum awarded upon the appeal against these appellants by way of interest on any part of the judgment as well as any further sum awarded against these appellants by virtue of any increase in the rates of charge made pursuant to law by the chamberlain of the city of New York; but such undertaking shall not secure the payment by the city chamberlain of the city of New York of the amounts which, by the judgment appealed from, the said city chamberlain of the city of New York is directed to pay. Lazansky, P. J., Rich, Young, Hagarty and Scudder, JJ., concur. Settle order on notice.